DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-3, 5-7, 11, 12, 15 and 24-34 are allowed.
 	The following is an examiner's statement of reasons for allowance: 
the prior art of records teaches various hearing device, for example: Van Gerwen (US 2011/0178438), Keady et al. (US 2010/0135502), Nordahn (US 2009/0129619), Puria et al. (US 2009/0097681), and Goldstein et al. (US 2008/0144840). However, the prior art of record fails to teach “a sensor arrangement configured to determine an external pressure outside of a housing containing at least a portion of a transducer, the housing and transducer being implantable; and an electronic apparatus  configured to evaluate input from the sensor arrangement and output a signal based at least in part on the input, wherein  the system is configured to control the implantable transducer based at least in part on the outputted signal ” as required by claim 1, and “transducing energy using an implanted transducer during a first temporal period, wherein at least a portion of the transducer is located in a housing that is implanted in a recipient; and transducing energy using the implanted transducer during a second temporal period, wherein the housing continues to be implanted in the recipient, wherein a pressure external to the housing is different during the second temporal period relative to that which is the case during the first temporal period, and the method further comprises influencing operation of the implanted transducer based at least in part on the difference in the external pressure,” as required by claim 24, and “ a housing configured to be implanted in a recipient; and means for harmonizing operation of  a component of the medical device in an event of a pressure change ambient the housing,” as required by claim 30 when combined with all the limitations of claims 1, 24, and 30 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651